February 11,2015

                                                           1ST COURTOF APPEALS
Court of Appeals, First District                              *'\;JSTOM.TEXA?
301 Fannin Street
Houston, Texas77002_2055                                      MAY 1 4 2015

RE; Court of Appeals Number: 01-04-01071-CR; Trial Court
    23 928, request for supplemental Jierk's Kecoru.    ^lerk
Dear Christopher A. Prine, Clerk:
   Enclosed you will find a money order for $4.24 for the record
requested in my January 27, 2015 request which was highlighted on
the docket sheet I sent with A'./ request. Thank you for your assis
tance and cooperation in this matter and for provision of documents
                              Respectfully Submitted,

#^£>e RecoMS                  l^Jcuuad LwJkP
A/ «\ r~ T\                   David James/# 1251548
A/0   L U                     McConnell unit
                              3001 South Emily Drive
                              Beeville, Texas7si02
,Davia James # 1251548
McConnell Unit
j3001 South Emily Drive
IBeeville Texas?8l()2




                           Court of Appeals, First District
                           301 Fannin Street
                           Houston, Texas77002_2066




                                                                                                    ii»

                          5022OB©
                                          i.i.H.|..»»ii-ii-J||f-»iliM«ifl>ifflll-'Iiflll>lifflff>